Exhibit 99.2 DESCRIPTION OF TRANSACTION On October 7, 2014 Diversified Resources Inc. (“Diversified”) acquired approximately 98% of the outstanding shares of BIYA Operators, Inc. (“BIYA”) an independent oil and gas company, for cash of $174,000, restricted shares of Diversified’s common stock having a value of approximately $900,000, a promissory note in the principal amount of approximately $1,800,000 and the assumption of liabilities of the independent oil and gas company in the approximate amount of $2,000,000 (subject to adjustment for unknown liabilities).The note will be effective when certain leases covering Indian tribal lands have been issued.The note will bear interest at 5% a year and will be payable in October 2016. BASIS OF PRESENTATION The Company accounted for the acquisition of BIYA as a business combination as prescribed in Accounting Standards Codification 805, “Business Combinations”. The accompanying unaudited condensed consolidated balance sheet as of July31, 2014 has been presented as if the acquisition of BIYA had occurred on September30, 2014. The accompanying unaudited pro forma condensed consolidated statements of operations for nine months ending July 31, 2014 and year ending October 31, 2013 are presented as if the acquisition of BIYA had occurred on November1, 2012. These unaudited pro forma condensed consolidated statements should be read in connection with (1) the Company’s audited consolidated financial statements for the year ended October 31, 2013 and notes thereto filed with the U.S. Securities and Exchange Commission, (2) the Company’s unaudited condensed consolidated financial statements for the period ended July 31, 2014 and notes thereto filed with the U.S. Securities and Exchange Commission, (3) the audited financial statements for BIYA for the period ended September 30, 2014 and year ended December 31, 2013 and notes thereto included in Exhibit 99.1 to this Current Report on Form 8-K/A. In management’s opinion, all adjustments necessary to reflect the significant effects of these transactions have been made. These statements are based on assumptions and estimates considered appropriate by our management; however, they are unaudited and are not necessarily, and should not be assumed to be, an indication of our financial position or results of operations that would have been achieved had the acquisition been completed as of the dates indicated or that may be achieved in the future. The unaudited pro forma condensed consolidated statements of operations do not include the effects of any non-recurring costs or one-time transaction-related costs. The historical financial information has been adjusted in the accompanying unaudited pro forma condensed consolidated financial statements to give effect to pro forma events that are (1) directly attributable to the transactions, (2) factually supportable and (3) with respect to the unaudited pro forma condensed consolidated statements of operations, are expected to have a continuing impact on the combined results. We prepared the unaudited pro forma condensed consolidated financial information pursuant to Regulation S-X, Article 11, of the Securities and Exchange Commission. Accordingly, our cost to acquire BIYA of approximately $4.9 million has been allocated to the assets acquired and liabilities assumed according to their estimated fair values at the date of acquisition. Any excess of the estimated fair value of the net assets acquired over the purchase price has been recorded as bargain purchase. The preliminary estimates of fair values are reflected in the accompanying unaudited pro forma condensed consolidated financial information. The final determination of these fair values will be completed as soon as possible but no later than one year from the acquisition date. Although the final determination may result in asset and liability fair values that are different than the preliminary estimates of these amounts included herein, it is not expected that those differences will be material to an understanding of the impact of this transaction to our financial results. 18 Diversified Resources, Inc. Unaudited Pro Forma Condensed Consolidated Balance Sheet September 30, 2014 July 31, 2014 Diversified Resources Inc September 30, 2014 BIYA Operating Inc Pro Forma Adjustments Pro Forma Consolidated CURRENT ASSETS Cash $ $ $ ) A $ Account receivable Prepaid expenses Total Current Assets ) Property and equipment, net B Bonds - Deposits and other assets Oil and Gas properties - Proved, net (successful efforts method) C Oil and Gas properties - Proved Undeveloped Total assets $ CURRENT LIABILITIES Accounts payable $ $ $ Accounts payable, related party Accrued expenses 0 Current portion of long term debt Notes payable Accrued interest, related party Accrued expenses Total current liabilities LONG TERM LIABILITIES Long term debt, related party Long term debt $ D Asset retirement obligation TOTAL LIABILITIES COMMITMENTS AND CONTINGENTLIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value50,000,000 shares authorized: none issued and outstanding Common stock, $0.001 par value, 450,000,000 shares authorized, 20,919,874 shares issued and outstanding E Common stock, $1.00 par value, 50,000 shares authorized and issued ) F Additional paid in capital E Accumulated deficit ) ) F ) Total stockholders' equity ) Total liabilities and stockholders' equity $ See accompanying notes to the financial statements. 19 Diversified Resources, Inc. Unaudited Pro Forma Condensed Consolidated Statement of Operations Nine Months Ended July 31, 2014 Diversified Resources Inc BIYA Operating Inc Nine months ending July 31, 2014 Nine months ending September 30, 2014 Pro Forma Adjustments Pro Forma Consolidated Operating revenues Oil and gas sales $ $ $ revenue - Other Operating expenses Exploration costs, including dry holes Lease operating expenses General and administrative Production tax and royalties Shareholder Payments Depreciation expense Depletion expense Accretion expense Total operating expenses Income (Loss) from operations ) ) ) Interest expense ) ) ) Net income (loss) $ ) $ ) $ ) Net income (loss) per share $ ) Weighted average shares outstanding, Basic and Diluted See accompanying notes to the financial statements. 20 Diversified Resources, Inc. Unaudited Pro Forma Condensed Consolidated Statement of Operations Year Ended October 31, 2013 Diversified Resources Inc BIYA Operating Inc Year ending October 31, 2013 Year ending December 31, 2013 Pro Forma Adjustments Pro Forma Consolidated Operating revenues Oil and gas sales $ $ $ Revenue other Operating expenses Exploration costs, including dry holes - Lease operating expenses General and administrative Production tax and royalties - Shareholder payments Depreciation expense Depletion expense Accretion expense Total operating expenses (Loss) from operations ) ) ) Other income (expense) Loss on debt extinguishment ) - ) Loss on disposition of assets ) - ) Bargain purchase gain $ G Interest expense ) ) ) Other income (expense), net ) ) Income (Loss) before income taxes $ ) $ ) $ $ Net income (loss) per share $ Weighted average shares outstanding Basic and Diluted See accompanying notes to the financial statements. 21 Diversified Resources, Inc Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements Note 1- Basis of Presentation and Purchase Price Allocation These pro forma financial statements were prepared using the purchase method of accounting in accordance with Financial Accounting Standards Board’s Accounting Standards Codification (“ASC”) 805, Business Combinations, and using the fair value concepts defined in ASC 820, Fair Value Measurements and Disclosures. Certain reclassifications have been made to the historical financial statements of BIYA to conform to Diversified’s presentation. Under the purchase method of accounting, the total consideration transferred will be allocated to BIYA assets acquired and liabilities assumed based on the estimated fair value as of the beginning of business on October7, 2014. The excess of the fair value over the consideration transferred and liabilities assumed will be recorded as bargain purchase. Diversified has made a preliminary allocation of the estimated total consideration based on the unaudited statement of financial position of BIYA as of October7, 2014 and using estimates as described in the introduction to these unaudited pro forma condensed consolidated financial statements as follows: Estimated Preliminary Acquisition Consideration Allocation Current assets, including cash and cash equivalents of $98,809 $ Property, plant and equipment Oil and gas properties Bonds and other assets Total assets acquired Current liabilities ) Long-term liabilities ) Net assets acquired Bargain purchase gain Net consideration $ The Company did not incur material cost in transaction related expenses. The amounts above are considered preliminary and are subject to change once Diversified receives certain information it believes is necessary to finalize its determination of the fair value of assets acquired and liabilities assumed under the acquisition method. Thus these amounts are subject to refinement, and additional adjustments to record fair value of all assets acquired and liabilities assumed may be required. Note 2- Unaudited Pro Forma Condensed Consolidated Balance Sheet Adjustments The pro forma adjustments are preliminary, based on estimates, and are subject to change as more information becomes available and after final analyses of the fair values of both tangible and intangible assets acquired and liabilities assumed are completed. Accordingly, the final fair value adjustments may be materially different from those presented herein. 22 Diversified Resources, Inc Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements Adjustments included in the column under the heading “Pro Forma Adjustments” primarily relate to the following: A To reflect the cash consideration paid in the transaction $ B To record the fair value of property and equipment $ C To record fair value of oil and gas properties $ D To record note payable issued to the sellers $ E To record issuance of common stock $ F To record bargain purchase gain $ To reverse accumulated deficit on BIYA’s books To reverse BIYA common stock Total adjustment to accumulated deficit Note 3- Unaudited Pro Forma Condensed Consolidated Statement of Operations Adjustments for the year ending October31, 2013 The pro forma adjustments are preliminary, based on estimates, and are subject to change as more information becomes available and after final analyses of the fair values of both tangible and intangible assets acquired and liabilities assumed are completed. Accordingly, the final fair value adjustments may be materially different from those presented herein. G To record bargain purchase gain $ 23
